     Case 1:19-cr-00408-AMD Document 9 Filed 09/10/19 Page 1 of 1 PageID #: 59
                       MINUTE ENTRY FOR CRIMINAL PROCEEDING

BEFORE MAG.JUDGE           Lois Bloom                                   DATE : 9/10/19

DOCKET NUMBER:           19CR408(SJ>                                LOG#:

DEFENDANT'S NAME :            Michael Konstantinovskiv
                                Present         Not Present         ^ Custody           Bail
DEFENSE COIJNSFL:           Brian McCarthy
                               Federal Defender            CJA          \/^ Retained
A.U.S.A:    Shannon Jones                                  CLERK:      Felix Chin

INTERPRETER :                                           (Language)

 v/pefendant arraigned on the: ^indictment            superseding indictment        probation violation
      Defendant pleads NOT GUILTY to ALL counts.
      DETENTION HEARING Held.                   Defendant's first appearance.
              Bond set at ^           OO^             . Defendant        released      held pending
        /satisfaction of bond conditions.
              Defendant advised of bond conditions set by the Court and signed the bond.
              Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
             (Additional) surety/ies to co-sign bond by
              After hearing, Court orders detention in custody.        Leave to reopen granted
      Temporary Order of Detention Issued. Bail Hearing set for

     At this time, defense counsel states on the record that the defendant does not have a bail
     application / package. Order of detention entered with leave to reapply to a Magistrate
     or to the District Court Judge to whom the case will be assigned.

d- Order ofExcludable Delay/Speedy Trial entered. Start ^ //o//f Stop
       Medical memo issued.

       Defendant failed to appear, bench warrant issued.

 y Status conference set for                                        beforeJudge
Other Rulings :
